      Case 20-12507-pmm         Doc 42  Filed 07/15/21 Entered 07/15/21 14:50:39                Desc Main
                                       Document Page 1 of 1
                                  UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF PENNSYLVANIA

        IN RE: JAMES VINCENT ISBELL &                        :      Chapter 13
               GAIL ISBELL                                   :
                         Debtor                              :      Bky. No. 20-12507 PMM

               ORDER DISMISSING CHAPTER 13 CASE AND SETTING DEADLINE FOR
                APPLICATIONS FOR ALLOWANCE OF ADMINISTRATIVE EXPENSES

              AND NOW, upon consideration of the Motion to Dismiss Case filed by Scott Waterman,
       Standing Trustee (“the Trustee”), and after notice and hearing, it is hereby ORDERED that:

       1. This chapter 13 bankruptcy case is DISMISSED.

       2. Any wage orders previously entered are VACATED.

       3. Pursuant to 11 U.S.C. §349(b)(3), the undistributed chapter 13 plan payments in the possession of
          the Trustee shall not revest in the entity in which such property was vested immediately before the
          commencement of the case. All other property of the estate shall revest pursuant to 11 U.S.C.
          §349(b)(3).

       4. All applications for allowance of administrative expenses (including applications for allowance of
          professional fees) shall be filed within fourteen (14) days of the entry of this Order.

       5. Promptly after the expiration of the response period for any application authorized by
          Paragraph 4 above, Counsel for the Debtor shall file either:

                      (a) a Certification of No Response confirming that neither an objection to the proposed
                      compensation nor an application for administrative expense has been filed; or

                      (b) a Certification that an objection or an application has been filed (after which the
                      Clerk shall schedule a hearing on all such applications).

       6. If no Certification, as required above in Paragraph 5 has been entered on the docket within sixty-
          three (63) days of the entry of this Order, then the Standing Trustee shall: (a) if any applications
          for administrative expenses other than Debtor(s)’ Counsel’s have been filed, request a hearing
          thereon or (b) if no such applications have been filed, return the undistributed chapter 13 plan
          payments in his possession to Debtor(s) pursuant to 11 U.S.C. §1326(a)(2).




Date: July 15, 2021
                                             PATRICIA M. MAYER
                                             U.S. BANKRUPTCY JUDGE
